UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-2098


In re: EDWARD DANE JEFFUS,

                    Petitioner.



             On Petition for Writ of Mandamus. (1:17-cv-00910-NCT-JEP)


Submitted: December 17, 2019                                Decided: December 30, 2019


Before NIEMEYER, MOTZ, and AGEE, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Edward Dane Jeffus, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Edward Dane Jeffus petitions for a writ of mandamus, alleging the district court has

unduly delayed acting on his petition for a writ of error coram nobis. He seeks an order

from this court directing the district court to act. Our review of the district court’s docket

reveals that the district court denied Jeffus’ petition and dismissed the action on November

4, 2019. Accordingly, because the district court has recently decided Jeffus’ case, we deny

the mandamus petition as moot. We grant leave to proceed in forma pauperis. We dispense

with oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                        PETITION DENIED




                                              2